Citation Nr: 1741209	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension to include as secondary to PTSD. 


REPRESENTATION

Veteran represented by:	Joseph M. Bochicchio, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was later transferred to the RO in Huntington, West Virginia. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page above.  

The Veteran submitted additional evidence, including treatment records and a private medical opinion, after the appeal was transferred to the Board, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of AOJ consideration must be referred to the AOJ for review and preparation of an SSOC. 38 C.F.R. § 20.1304 (2016).  Here, however, the Board is able to grant the appeal, thus the Veteran is not prejudiced by the Board proceeding without first seeking waiver of AOJ review.  Therefore, the matter need not be returned to the AOJ.


FINDINGS OF FACT

1.  The stressor event of a military sexual trauma (MST) occurred during service.

2.  The Veteran's current disorder of PTSD with depression and anxiety, is due to military sexual trauma in service. 

3.  Hypertension was caused or aggravated by the Veteran's PTSD. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection an acquired psychiatric disorder, to include PTSD with depression and anxiety, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for hypertension, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Acquired psychiatric disorder

In this case, the Veteran asserts that he is entitled to service connection for PTSD due to military sexual trauma.  

In addition to the regulations cited above, 38 C.F.R. § 3.304 (f)(5) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran reported that he was attacked and raped by three men in service and that he was afraid to report the incident out of fear of further abuse.  See October 2016 stressor statement; see also Transcript page 6.  Military personnel records, unit history reports, and service treatment records do not, in and of themselves, verify the Veteran's account of MST.  However, as noted above, such is not required in order to fulfill the requirement for evidence of a sexual assault stressor.  

The Veteran's wife and cousin both submitted statements confirming that he told them about the in-service trauma.  The Veteran's wife also reported her observations of the change in the Veteran's behavior after service, including drug and alcohol abuse after service.  She also reported that prior to service, the Veteran was always a pleasant person, was always respectful and caring for everyone but that when he got out of service, he was indifferent, lonely, withdrawn, speechless, and always wanted to be alone.  She reported that he seemed to have things on his mind that he would not share.  She reported that at one point the relationship became strained due to the Veteran's mood swings, sleep issues, and nightmares.  After that, he told her about the sexual assault in service.  See Veteran's wife's March 2017 letter. 

The Veteran's cousin, L.D., also submitted a statement in support of the claim.  L.D. reported that he observed the Veteran drinking every day after service and indicated that was a big change from the Veteran's behavior prior to service.  L.D. reported that after he asked the Veteran repeatedly if he needed help, the Veteran finally told him about the in-service assault and continual nightmares. 

VA and private medical professionals have considered the Veteran's reported in-service sexual trauma and have not indicated that the Veteran was malingering in his report.  Thus, the Board has no reason to doubt the veracity of the Veteran's statements regarding the in-service assault.  Further, as the assault is corroborated by the Veteran's wife's and cousin's statements regarding their observations of his change in behavior, the Board resolves any doubt and finds that the requirement for an in-service stressor is met. 

Further, VA and private clinicians diagnosed the Veteran with PTSD. See e.g. December 2016 VA treatment record and March 2017 report from Dr. M. T-S.  VA treatment records also noted diagnoses of major depressive disorder and anxiety disorder NOS.  See e.g. December 2013 VA treatment record.  Thus, the requirement for a current diagnosis is met. 

Regarding a relationship between the acquired psychiatric disorders and the trauma in service, VA and private clinicians have attributed the Veteran's current PTSD to his reported military sexual trauma.  See e.g. December 2016 VA treatment record.  Moreover, the December 2016 VA treatment record also noted that the Veteran's PTSD included depression and anxiety.  

Private medical opinions of record also confirm that the Veteran has a clinical diagnosis of PTSD due to MST.  See reports from DR. J.S. and Dr. M. T-S.  Both of the private opinions were based upon in-person interviews with the Veteran.  Both private physicians also completed the appropriate VA disability benefits questionnaire specifically addressing the criteria for a PTSD diagnosis.  The Board places a high probative value on the examination reports as they were based upon an in-person interview and evaluated the Veteran according to the criteria noted on the VA disability benefits questionnaire.  

As the requirements for a current diagnosis, in-service event, and nexus are shown in this case, the Board finds that service connection for PTSD is warranted. 

Additionally, with respect to the diagnoses of major depressive disorder and an anxiety disorder NOS, the Board finds that depression and anxiety symptoms are included in the Veteran's PTSD diagnosis.  In this regard, both of the private examiners determined that the Veteran only had a diagnosis of PTSD and no other psychiatric disorder.  Moreover, although the VA clinicians diagnosed the Veteran with MDD and anxiety disorder NOS in December 2013, three years later, in December 2016, another VA clinician noted that the Veteran's depression and anxiety were part of the PTSD diagnosis.  See December 2016 VA treatment record.  Taking together the private evaluations and the VA treatment records, the Board interprets the December 2016 as clarification of the prior diagnoses of MDD and anxiety NOS and finds that all of the Veteran's depression and anxiety symptoms are encompassed in the PTSD diagnosis.  The Veteran does not contend otherwise.  In this regard, during his hearing before the Board, he limited his appeal to service connection for PTSD and hypertension and did not indicate that he sought separate service connection for any additional acquired psychiatric disorders.  

For all of these reasons, the Board finds that service connection for PTSD with depression and anxiety is warranted.  




	b.  Hypertension

The Veteran contends that he has hypertension that was caused or aggravated by the now service-connected PTSD.  For the reasons explained below, the Board agrees.  

VA treatment records consistently noted a diagnosis of hypertension.  See e.g. May 2013 VA treatment record.  Thus, the requirement for a current disability is met.  

Next, the Veteran's private physician, Dr. A.B., submitted a letter offering an opinion that the Veteran's hypertension was caused, or at the very least aggravated, by PTSD.  See May 2017 letter from Dr. A.B.  Dr. A.B. explained that the opinion was based upon his research of current medical studies which show that veterans with PTSD have a high risk of cardiovascular disease.  

There is no medical opinion against the claim.  Resolving any doubt in favor of the Veteran, the Board finds that service connection for hypertension, secondary to PTSD, is warranted. 


ORDER

Service connection for PTSD with depression and anxiety is granted. 

Service connection for hypertension is granted. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


